Citation Nr: 0709016	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
from August 23, 2002, to June 12, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from June 13, 2006, forward.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post-traumatic stress disorder (PTSD), 
assigning a 30 percent evaluation effective from August 23, 
2002.  The veteran appealed the initial rating of the 
disability.  In August 2006, the RO assigned a 70 percent 
evaluation, effective from June 13, 2006.  Inasmuch as the 
veteran has not expressed satisfaction with the currently 
assigned rating, that decision too is on appeal.  


FINDINGS OF FACT

1.  From August 23, 2002, to June 12, 2006, the veteran's 
PTSD was primarily manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, and 
mild memory loss.

2.  From June 13, 2006, forward, the veteran's PTSD is not 
shown to be productive of total occupational and social 
impairment due to symptoms, such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or, memory loss for names of close relatives, own 
occupation, or own name.

CONCLUSIONS OF LAW

1.  From August 23, 2002, to June 12, 2006, the criteria for 
an initial evaluation in excess of 30 percent for PTSD were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2006).

2.  From June 13, 2006, forward, the criteria for an 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in September 2002, prior to the initial 
decision on the service connection claim for PTSD issued in 
April 2003.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

When a claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement, provided that appropriate VCAA notice was 
provided as to the initial claim that was the subject of the 
grant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Instead, the RO's obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.

Thus, as long as adequate notice was provided as to the 
underlying service connection claim, then no further notice 
is required as to the increased rating claim.  Here, December 
2004 statement of the case (SOC) informed the veteran that to 
establish entitlement to an increased evaluation for PTSD, 
the evidence must show that his service-connected condition 
had gotten worse and informed the veteran of the VA's duty to 
assist under 38 C.F.R. § 3.159 as well as provided him with 
the specific criteria necessary to establish a higher 
disability evaluation.

In this case, the RO informed the veteran in the December 
2004 SOC about the information and evidence that was 
necessary to substantiate the claim for an increased 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In addition, the RO informed the veteran in the 
September 2002 letter about the information and evidence that 
VA would seek to provide including obtaining any evidence of 
records held by a Federal agency or department.  The letter 
also informed the veteran that VA would make reasonable 
efforts to assist him in obtaining such things as medical 
records, employment records or records from other Federal 
agencies.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
requested the veteran provide specific details of the combat 
related incident(s) that resulted in PTSD.  The veteran was 
requested to complete the enclosed PTSD questionnaire as well 
as reports of private physicians, if any, who had treated the 
veteran for PTSD since his discharge from service.  The 
veteran was also requested to provide the names of the 
facilities, dates and places where he was treated within the 
VA medical system.  

Although the VCAA notice letter that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions of April 2003 and August 2006, SOC and 
supplemental statement of the case (SSOC) of the reasons for 
the assignment of a 30 and 70 percent disability ratings and, 
in so doing, informed him of the evidence that was needed to 
substantiate a claim for higher initial and subsequent 
evaluations.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

All available service medical and personnel records, and VA 
medical records pertinent to the years after service are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  VA 
examinations were furnished in 2002 and 2006 and VA 
outpatient records dated from 2001 to 2006 are in file.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); see also Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  See Fenderson, 12 Vet. App. at 126; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." See Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  See Id.

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD, as provided 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), 
provides that a 30 percent disability evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2006) is not restricted 
to symptoms provided in that diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in that diagnostic code, the 
appropriate, equivalent rating will be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. Id. When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) [citing American Psychiatric Association, Diagnostic 
And Statistical Manual For Mental Disorders 32 (4th ed. 
1994)] (DSM-IV)].  GAF designations or "codes" ranging 
between 71 to 80 reflect that, if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  See DSM-IV at 32.  
GAF codes ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2006).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002).

Legal Analysis

In April 2003, the RO granted service connection for PTSD and 
assigned a 30 percent rating, effective August 23, 2002.  The 
veteran appealed the initial rating of 30 percent.  In August 
2006, the RO increased the rating to 70 percent, effective 
June 13, 2006.

Given the foregoing, the issue is styled as whether an 
initial rating higher than 30 percent is warranted prior from 
August 23, 2002 to June 12, 2006; and whether a rating higher 
than 70 percent is warranted from June 13, 2006, forward.  
Since the veteran is appealing the initial rating following 
the award of service connection, staged ratings, that is, 
separate ratings for separate periods of time based on the 
facts found applies.  See Fenderson, 12 Vet. App. 119, 126 
(1999).



A.  Factual Background and Legal Analysis from August 23, 
2002 to June 12, 2006.

The veteran filed his original service connection claim for 
PTSD on August 23, 2002.  

PTSD was initially diagnosed by VA in February 2002, at which 
time the veteran was seen for primary complaints of 
flashbacks of the Vietnam War and depression.  

The veteran underwent a VA PTSD evaluation in March 2002.  
The history indicated that he served with the Navy off the 
coast of Vietnam as a gunner's mate.  It was noted that his 
primary stressors involved the deaths of other servicemen.  
It was reported that the veteran described symptoms of 
chronic PTSD which included: intrusive recollections of 
traumatic experiences, and psychological distress at exposure 
to reminders of trauma experiences, loss of interest in 
significant activities, sleep disturbances, 
irritability/outbursts of anger, and mildly exaggerated 
startle response.  A diagnosis of chronic PTSD was made.   

Early VA treatment records dated from April to October 2002 
reflect that adjustment disorder with mixed affect was also 
diagnosed, and that the veteran reported having symptoms of 
PTSD, including nightmares, flashbacks, insomnia, rapid mood 
changes and anger outbursts.  

A PTSD duty to assist and stressor development letter was 
sent to the veteran in September 2002.  

A VA PTSD examination was conducted in September 2002.  The 
history indicated that the veteran was assigned to an 
aircraft carrier off the coast of Vietnam and he detailed 
numerous stressors which occurred during his military service 
aboard this carrier.  The veteran indicated that the Gulf War 
triggered symptoms including concentration problems, bursts 
of anger, war-related nightmares and decreased efficiency.  
Symptoms of depression and guilt were also noted.  Physical 
examination revealed that the veteran was neat, alert and 
well-oriented.  Intellectual functioning appeared to be above 
average, but with some memory loss and confusion.  Previous 
suicidal thoughts with no attempts were reported.  There was 
no evidence of a psychotic process or thought disorder.  

The VA examiner determined that the veteran was considered to 
be competent and employable.  It was noted that some 
clinicians had felt that the veteran was prone to 
exaggeration (not fraudulently), while actually believing the 
validity of his statements.  The examiner was surprised at 
the sheer number of potentially traumatic events which 
apparently occurred during the veteran's single tour of duty 
aboard ship.  The examiner tended to believe the veteran's 
stressor accounts for the most part, although leaving open 
the possibility of some exaggeration.  A diagnosis of PTSD, 
delayed onset with depressive features was made and a GAF 
score of 55 was assigned. 

By rating decision of April 2003, service connection was 
granted for PTSD, for which a 30 percent evaluation was 
assigned effective from August 23, 2002, the date of receipt 
of the original claim.  The rating decision indicated that 
service personnel records indicated that the veteran served 
in a combat zone while serving on board the USS Intrepid.  

VA individual therapy notes show that the veteran was seen in 
July 2003, at which he continued to complain of intrusive 
experiences and feelings of guilt.  It was noted that there 
was no evidence of homicidal/suicidal ideation and that he 
continued to be treated for symptoms of PTSD.  Symptoms of 
depression, anxiety, insomnia, anger outbursts and an 
inability to concentrate were mentioned in VA records dated 
from July to November 2003.  October and December 2003 
records indicated that symptoms of nightmares and 
sleeplessness had improved slightly on Zyprexa and Zoloft.  
Records dated in December 2003 indicate that a GAF score of 
56 was assigned and that the veteran evidenced some suicidal 
ideation without a plan.  Records dated in September 2004 
indicated that the veteran continued to work.  A record dated 
in December 2004 reveals that the veteran was cycling in and 
out with severe depression.  He had discussed on-going 
problems with his wife of 35 years not understanding what was 
going on.  It was noted that his sleep pattern was much 
improved on Zoloft.  

A VA psychologist's note dated in December 2004 indicated 
that the veteran's business was deteriorating, losing about 
4% of his customers each year with no new business coming in.  
Cycling up and down and continued symptoms of intrusive 
thoughts were noted.  Continued employment fears were 
documented in January 2005.  Records dated in January 2005 
show that symptoms of depression, nightmares, flashbacks, 
intrusive thoughts continued and that the veteran was hearing 
voices.  It was noted that he had less irritability and fewer 
suicidal thoughts.  It was reported that his business 
continued to lose customers due to his difficulty 
concentrating.  When seen in February 2005, the veteran was 
stable and in good control.  There was no evidence of 
suicidal or homicidal ideation and reality testing was 
intact.  

VA records dated in March 2005 revealed that the veteran 
continued to have symptoms of nightmares, flashbacks, 
intrusive thoughts and hearing voices.  He reported that 
Zoloft helped his depression and Zyprexa helped him sleep 
better and reduced nightmares.  It was noted that he had been 
better at his job the previous week, but had experienced a 
flashback while working.  In April 2005, the veteran reported 
hearing voices in his head and was unable to finish a 
customer's job (alarm security business).  In May 2005, the 
veteran reported that he missed an afternoon business 
appointment after ruminating about a traumatic event.  An 
August 2005 record indicated that the veteran had no 
impairment in thought process or communication.  He indicated 
that he had frequent suicidal ideation, with no true intent 
or plan.  It was noted that he coped with anxiety and PTSD 
symptoms better than most and was able to work part-time.  

In September 2005, the veteran reported having symptoms of 
intrusive recollections, bad dreams, delayed sleep onset, on-
going survivor guilt and nearly daily thoughts of suicide, 
with some plans.  It was noted that the veteran was married 
and living with his wife and running a security business that 
was failing due to poor concentration and attention.  
Examination indicated that the veteran was neatly groomed and 
well-oriented.  Speech was normal coherent and relevant.  
Mood was dysphoric and affect was appropriate.  The veteran 
admitted having suicidal ideation.  He denied homicidal 
ideation, hallucinations and delusions.  Insight and judgment 
were fair.  An October 2005 record indicated that the veteran 
was receiving a 30 percent disability rating for PTSD, but 
was probably more disabled than this.  In December 2005, the 
veteran reported having symptoms of depression and suicidal 
thoughts. 

When seen by VA in March 2006, examination indicated that the 
veteran was neatly groomed and well-oriented.  Speech was 
normal coherent and relevant.  Mood was dysphoric and affect 
was appropriate.  The veteran admitted having suicidal 
ideation.  He denied homicidal ideation, hallucinations and 
delusions.  Insight and judgment were fair.  A GAF score of 
55 was assigned. 

The competent evidence of record indicates that the veteran 
primarily suffers from PTSD symptoms consisting of 
depression, anxiety, some memory and concentration loss, 
recurring flashbacks, nightmares and intrusive thoughts as 
well as sleep impairment.  All of these manifestations are 
consistent with the assignment of a 30 percent evaluation for 
PTSD.

In order to warrant a 50 percent evaluation, the criteria 
listed above are for consideration.  It is clear from the 
pertinent evidence of record that nearly none of those 
manifestations (for 50 percent) were shown.  Neither the 
October 2002 VA examination nor any of the VA clinical 
records dated from 2002 to March 2006 have documented 
symptoms consistent with flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; any panic attacks, any 
impairment of long-term memory or difficulty in understanding 
complex commands; impaired judgment or abstract thinking; or 
any disturbances of motivation and mood greater than that 
already contemplated by the criteria for a 30 percent 
evaluation for PTSD.  The Board does acknowledge that some 
records dated in 2005 and 2006 mention that the veteran was 
hearing voices and having some suicidal ideation, without any 
real intent.  However, these symptoms which occurred only 
periodically during that time, standing alone and in the 
absence of the any of the other types of manifestations which 
are indicative of more severe impairment, do no provide a 
basis in and of themselves to warrant and support an 
increased evaluation for the time period prior to June 13, 
2006.  

With respect to work and social relationships, the evidence 
of record does not indicate any signs of difficulty in 
establishing and maintaining effective work and social 
relationships owing solely to PTSD.  The veteran has 
maintained a marriage for more than 35 years with the same 
woman.  Occupationally, while it appears that the veteran has 
some difficulty maintaining his work-load and client base in 
conjunction with his self-employment as a security alarm 
installer, this cannot solely be attributable to PTSD, as the 
veteran himself has reported that the business was more 
successful when his wife helped him run it prior to starting 
her career in real estate.  

The Board has also considered both the VA examiner's 
assignment of a GAF score of 55 made in September 2002, 56 
made in December 2003, and 55 made again in March 2006.  
According to DSM-IV, GAF scores ranging between 51 and 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, supra.  However, it is clear in this 
case, and as has been explained above, that the actual 
documented manifestations of the veteran's psychiatric 
condition do not include flat affect and circumstantial 
speech or occasional panic attacks and that in fact 
functionally, his impairment is more consistent with that 
contemplated by a 30 percent evaluation under the applicable 
VA rating criteria.  Moreover, inasmuch as the veteran's GAF 
score was virtually unchanged between September 2002 and 
March 2006, there does not appear to be a valid basis for the 
assignment of a staged rating for the time period between 
August 23, 2002, and June 12, 2006.  

Overall, the veteran's disability as evaluated from August 
23, 2002 to June 12, 2006, due to his service-connected PTSD, 
does not more nearly approximate the criteria required for a 
50 percent rating under DC 9411 for that time period.  See 
38 C.F.R. 4.7.  The Board finds that the veteran's service-
connected PTSD is adequately evaluated as 30 percent 
disabling, and that no staged rating is warranted for that 
time period.  Therefore, and for the reasons discussed above, 
the Board finds that the veteran's service-connected PTSD 
does not warrant a 50 percent evaluation under DC 9411 from 
August 23, 2002 to June 12, 2006.

B.  Factual Background and Legal Analysis from June 13, 2006, 
forward.

The RO assigned a 70 percent rating for PTSD, effective June 
13, 2006, based on the results of a VA examination conducted 
that day.  

When examined on June 13, 2006, it was noted that the veteran 
had never been hospitalized for treatment of a mental 
disorder, but had been receiving on-going VA outpatient 
psychotherapy.  The examiner indicated that the veteran was 
neatly groomed and appropriately dressed.  Speech was clear 
and coherent.  Affect was normal and mood was good.  The 
veteran was fully oriented with no abnormalities of thought 
content or process.  It was noted that the veteran had sleep 
impairment that interfered with activities.  The report 
indicated that the veteran had no hallucinations, obsessive 
or ritualistic behavior, panic attacks, impaired impulse 
control or episodes of violence.  The report did indicate 
that the veteran had daily suicidal thoughts.  Remote and 
recent memory were evaluated as normal, but immediate memory 
was described as moderately impaired.  

The report indicated that the veteran's PTSD symptoms 
consisted of: persistent re-experiencing of a traumatic 
event; avoidance of activities and places arousing 
recollections of trauma; increased arousal manifested by 
difficulty sleeping, angry outbursts and trouble 
concentrating, occurring on a daily to weekly basis.  The 
reported indicated that the veteran was self-employed as a 
security alarm installer for the last 20 years.  It was noted 
that he had lost 12 weeks from work during the past one-year 
period due to symptoms of depression and anxiety.  The 
veteran indicated that his occupational functioning was 
impacted by decreased concentration, difficulty following 
instruction, inappropriate behavior, increased absenteeism, 
memory loss, and poor social interaction.  A diagnosis of 
PTSD was made and a GAF score of 35 was assigned.  The 
examiner explained that the veteran reported having 
difficulty in almost all areas of functioning as well as 
almost daily suicidal ideation.  

The veteran reported that since the last VA examination, he 
had lost about 20 customers due to problems concentrating, 
time lost from work and anger-management problems.  He 
indicated that he was withdrawn from his wife and had few 
social relationships.  He reported that he had no 
recreational or leisure pursuits.  The examiner indicated 
that the veteran was not totally occupationally and socially 
impaired due to PTSD.  

The record contains no clinical evidence pertaining to PTSD 
dated subsequent to June 13, 2006.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
PTSD.  The medical evidence of record does not show the 
veteran to have total occupational and social impairment.  In 
this regard, the veteran does not have gross impairment in 
thought processes or communication.  In addition, the veteran 
has not been shown to have persistent delusions or 
hallucinations.  In fact, the June 2006 examination report 
indicated that the veteran did not have any delusions or 
hallucinations.  

Moreover, the medical evidence of record does not demonstrate 
grossly inappropriate behavior as specifically found by the 
VA examiner in June 2006.  Additionally, the veteran has not 
been shown to be in persistent danger of hurting self or 
others.  The Board does observe that 2005 and 2006 VA medical 
records, as well as the June 2006 VA examination report dated 
in July 2003 indicated that the veteran had admitted to 
having suicidal thoughts, but without any real intent.  
Further, the veteran does not have the intermittent inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene.  In this regard, the June 2006 
VA examination report indicated that the veteran's appearance 
was clean, neat and appropriate.  In addition, the veteran 
has not been shown to have disorientation to time or place.  
Although moderate impairment of immediate memory was 
recorded, remote and recent memory were evaluated as normal.  

The most significant distinction between the veteran's 
condition attributable to PTSD as shown by the June 13, 2006, 
examination and prior thereto, is the large drop in his GAF 
score assigned at that time, which was 35, but had previously 
been around 55 to 56.  A GAF score between 31 and 40 reflects 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  See 38 C.F.R. 
§§ 4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition of the American 
Psychiatric Association in the rating schedule).  While the 
Board has considered the degree of functioning as evidenced 
by this reported scale, it is but one factor for 
consideration in assigning a rating in this case.  In this 
case, the Board believes the assigned GAF score of 35 to 
fairly and appropriately represent the degree of impairment 
due to PTSD which was fully described in the June 2006 VA 
examination report.  However, a GAF score of 35 is not 
indicative of or consistent with a finding that the veteran 
is totally occupationally and socially impaired due to PTSD. 

The VA examiner in June 2006 noted significant impairment 
with respect to the veteran's social and industrial 
functioning.  In June 2006 it was explained that isolation, 
depression and withdrawal had significantly adversely 
affected the veteran's social functioning.  It was also 
reported that anger, concentration and isolation problems had 
adversely impacted his industrial functioning, and it was 
noted that the veteran had lost many customers.  

As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by the GAF 
score, the Board concludes that the veteran has not been 
shown to have total occupational and social impairment.  In 
this regard, according to the June 2006 VA examination 
report, the examiner, while fully detailing the 
aforementioned significant impairment of the veteran 
attributable to PTSD, made a specific finding to the effect 
that the veteran was not totally occupationally and socially 
impaired due to PTSD.  Accordingly, the Board finds that the 
schedular criteria for the next higher 100 percent disability 
evaluation have not been met.  Therefore, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for an evaluation in excess of 70 percent for PTSD from 
June 13, 2006, forward.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an initial rating higher than 30 percent for 
service-connected PTSD from August 23, 2002, to June 12, 
2006, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD 
from June 13, 2006 forward, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


